Mr. Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Bbokebs, § 48*—right to commissions when sale made by principal. Finding and judgment allowing plaintiff commissions on a sale of lumber by defendant direct to purchaser after an agreement by defendant to pay commissions and after disclosing identity of purchaser, held not contrary to the evidence. 2. Municipal Coubt of Chicago, § 30*—when failure to prove claim as alleged, not reversible error. Fact that cause of action as proved was not accurately set forth in statement of claim, held not reversible error when defendant is not prejudiced thereby.